 HODCARRIERS,LOCAL 215InternationalHodcarriers,Building& Common La-borersUnion, Local No. 215, AFL-CIOandCer-tain-Teed St.Gobain Insulation Corporation andUnited Automobile, Aerospaceand Agricultural Im-plementWorkersof America (UAW), Local 365.Case 4-CD-240May 24, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Certain-Teed St. Gobain InsulationCorporation, hereinafter called Certain-Teed, allegingthat International Hodcarriers, Building & CommonLaborers Union, Local No. 215, AFL-CIO, hereinaftercalled Laborers, had violated Section 8(b)(4)(D) of theAct. A hearing was held pursuant to notice at Wilkes-Barre, Pennsylvania, on November 30, 1970, beforeHearing Officer Raymond D. Goodman. Certain-Teedand UAW appeared at the hearing and all parties' wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues.'Pursuant to the provisions of Section 3(b) of the Act,the National Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed. Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERCertain-Teed is a Maryland corporation engaged inthe production of insulating fiberglass used for boththermal and acoustical purposes. During the past yearboth its sales and purchases of goods and servicesacross state lines separately exceeded $50,000. We find'United Automobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW), Local 365'Laborers,the Respondent herein,was duly served in advance of thehearing with,and acknowledged receipt of,a notice of hearing and a copyof the charge in which it was specifically designated as the Respondent, butitneither appeared at the hearing nor filed a brief with the Board We findthat where,as here, all parties to the dispute were served with notice ofhearing and afforded opportunity to participate and to introduce evidence,the purposes intended in hearings under Section 10(k) are adequatelyserved.SeeTeamsters Local Union'No.5,affiliatedwith InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, Inc. (Hart-McCown FoundationCo, Inc),147NLRB 1216, 1219Accordingly,we shall proceed to make a determination on the basis of theuncontradicted evidence on the record before us495that Certain-Teed is engaged in commerce within themeaning of Section 2(6) and(7) of the Actand it willeffectuate the policiesof the Actto assert jurisdictionherein.II.THE LABORORGANIZATIONS INVOLVEDAs noted in footnote 2, Laborers did not appear atthe hearing. Nonetheless, the Board has found Labor-ers to be a labor organization within the meaning of theAct in numerous cases. Accordingly, we find that La-borers is a labor organization within the meaning ofSection 2(5) of the Act.We also find that UAW is a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE DISPUTEThe work in dispute concerns the demolition of Cer-tain-Teed's M-2 furnace, used in the fiberglass produc-tion process.A. BackgroundThe dispute arose at Crestwood Industrial Center,Mountain Top, Pennsylvania, where demolition workon the Employer's M-2 and M-1 furnaces was under-taken in November 1970 and January 1971, respec-tively.The demolition of the furnaces of the type of the M-2and M-1 is necessitated periodically by the erosiveeffects of the moulten glass upon the contact blocks ofthe furnace walls because of the intense temperature of15,000 or more degrees Fahrenheit generated duringthe production process. Sections of the furnace wallsmay thus require reconstruction at 2- to 3-year inter-vals. The entire furnace requires reconstruction at 5- or6-year intervals. The reconstruction work is essentiallyconcrete construction in character and, in the case oftheM-2 and M-1 furnaces, the reconstruction workhad been contracted out to a local contractor, whoemployed four members of Laborers and members ofvarious trade crafts.The demolition of the two furnaces was carried outby the production and maintenance employees em-ployed by Certain-Teed pursuant to a demand byUAW which represents them under a current contract.Several provisions of this contract deal with furnacerepair and maintenance work generally, and, at a con-ference prior to the commencement of demolition be-tween Certain-Teed officials and UAW representatives,the latter specifically communicated to Certain-Teedtheir desire to have unit employees perform the demoli-tion.A few days before the commencement of the demoli-tion of furnace M-2, Laborers business manager, DePolo, called Employer's construction manager, Gese-190 NLRB No. 94 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDrick, claimed the work of demolishing M-2 for hislocal, and threatened to strike the plant if members ofLaborers did not get the work assignment. De Poloinitially refused to meet and discuss the matter withCertain-Teed officials and, in an ensuing conferenceinsisted upon by Certain-Teed, he declared that anyagreement could only result in his surrendering juris-diction for his local over the disputed work.The demolition of M-2 furnace was undertaken byCertain-Teed employees on November 30. Working inthe vicinity at the time on an addition to the Em-ployer's building and the foundation for the new fur-nace were employees of several building trade contrac-tors including some members of Laborers. As thedemolition proceeded, picketing commenced at the en-trance to the Employer's premises about 8 a.m. andsoon thereafter Laborers members appeared with signsreading "Informational Picketing. Members of Labor-ers are not performing work on the ovens." All workin the vicinity by building trade workmen thereuponceased, and truck deliveries were interrupted. Thedemolition continued until it was completed in 6 or 7days requiring the use of 12-14 employees per shiftworking three shifts per day. The picketing continueduntil an injunction issued on December 15, 1970.Thereafter, the Employer decided to demolish furnaceM-1, again using employees represented by UAW. La-borers did not interfere with this assignment which wascarried out and completed between January 18 and 22,1971.B.Contentionof thePartiesCertain-Teed contends that its current contract withUAW obligates it to assign the disputed work to itsproduction and maintenance employees represented bythat Union. It contends that its employees are qualifiedto do the demolition work and have satisfactorily per-formed the work assignment. Finally, it is Certain-Teed's contention that good labor relations with theUnion representing its employees, and sound economicconsiderations based on actual cost analysis and elimi-nation of employee layoffs necessitated by the demoli-tion work, dictate the desirability and continuation ofits practice of assigning the disputed work to its ownemployees. UAW supports Certain-Teed's position asto the work assignment.Laborers, although not present at the hearing, appar-ently contends that the type of work in dispute shouldbe performed by its members because the furnacereconstruction needed after demolition is primarilyconstruction work and demolition is merely incidentalthereto.'C. Applicability of the StatuteIn accordance with the requirements of Section 10(k)of the Act, the Board must first ascertain whether thereis reasonable cause to believe that a violation of Section8(b)(4)(D) of the Act has occurred.As shown above, there is testimony that Laborersthreatened to picket the jobsite at Mountain Top, Penn-sylvania, for the purpose of forcing or requiring Cer-tain-Teed to make a work assignment to its members,and evidence at the hearing established that Laborersdid in fact picket the jobsite with resultant work stop-pages on and after November 30, 1970. Furthermore,the work in dispute has never been the subject of pastgrievances or arbitration awards and neither Certain-Teed nor UAW is party to any agreed-upon method forresolving the dispute.We find, therefore, that there isreasonable cause to believe Laborers picketed the job-site with an object of forcing the Employer to reassignthe disputed work within the meaning of Section8(b)(4)(D). Accordingly, the dispute is properly beforethe Board for determination.D. The Merits ofthe DisputeAs the Board stated inJ.A. Jones Construction Com-pany,'itwill determine the appropriate assignment ofdisputed work in each case presented for resolutionunder Section 10(k) of the Act only after taking intoaccount and balancing all relevant factors.1.Collective-bargaining agreementUAW has beenrecognized by Certain-Teed and fora period of years, since prior to 1962,has had contrac-tual agreements with it,the latest of which is a 3-yearcontract effective November 19, 1969.This contract,Certain-Teed and UAWcontend,contemplates thatthe employees representedby UAWare to perform thework in dispute.The parties to the contract point toprovisions covering furnace maintenace work generallyand other provisions covering various job classifica-tions essential to the performance of that maintenance,such as machinist specialist and furnace specialist(schedule A of the contract agreement,pages 28-36).In addition they point to the language of the contract(article IX, section 8) which reads:No person excluded from the coverage of thisAgreement shall perform bargaining unit work ex-cept in dire emergency,or in case no bargainingunit employee is qualified to do that work.In suchcase,one or more employees shall be given train-ing immediately in such work by nonbargainingunit personnel.'This was the position as stated by Laborers representative when claim-ing the work in conversation with Certain-Teed's officials'International Associationof Machinists, Lodge No. 1743 (J. A JonesConstructionCompany),135 NLRB 1402 HODCARRIERS,LOCAL 215Laborers appears to take the position, however, thatdespite the above-quoted contract provision and othercontract paragraphs alluded to, there is nothing in thecontract to prevent Certain-Teed from adding mem-bers of Laborers to its production and maintenanceemployees for the purpose of furnace demolition. Whilethe assumed contention of Laborers with regard toadditional employees may or may not be technicallytrue, it is conceded that employees represented by La-borers have no contractual claim whatever to the dis-puted work. These contract provisions, together withthe absence of a bargaining relationship between Cer-tain-Teed and Laborers, and the prior practice andpresent assignment of the work discussed below, arestrongly persuasive of the right of production andmaintenance workers represented by UAW to performthe disputed work.2.Company and industrywide practiceThe testimony shows that Certain-Teed's practiceand the practice in the industry in general is to utilizethe inside plant employees to perform demolition workon furnaces used for processing moulten glass and touse building trade employees in the rebuilding of suchfurnaces. This procedure was followed as to Certain-Teed's M-1 furnace in 1965. Though the testimony isin conflict as to the procedure followed for the M-2furnace in 1968, a Certain-Teed official explained thatitwas his recollection that the demolition in that in-stance was performed by an outside contractor becausethe Mountain Top installation had been shut down forabout a year and only 12 of the 120 plant employeeswere on payroll status. This skeleton force was notadequate to perform the demolition work. Construc-tionManager Gaserick testified that of the 20 or moredemolition jobs by other manufacturers in the industry,of which he had personal knowledge, each had beenperformed by inside plant employees. Accordingly,these factors favor the present assignment of work.3. Skill, training, efficiency, and economyThe work of demolition is carried out with the useof such ordinary tools as chisels, prying bars, hammers,and wheelbarrows to remove the debris. Air hammersare also used, and only this implement and the wheel-barrows had to be rented by Certain-Teed to supple-ment its equipment for the demolition of M-2 furnace.One or more furnace specialists supervise the work andthesewere Certain-Teed's regular employees. Thedemolition work required no training or experienceother than that already possessed by the productionand maintenance employees of Certain-Teed, and theEmployer has been satisfied with the quality of its em-ployees' work and their efficiency. The use of its em-ployees in this work substantially reduces the number497of employee layoffs necessitated by the shutdown of theplant during the demolition work and Certain-Teedofficials testified that a careful computation of cost fac-tors of the demolition operations was one considerationthat influenced their present work assignment. It wasalso Certain-Teed's position that it accrued to theiradvantage to maintain continued good labor relationswith the Union with whom it has, for some years past,had a contractual relationship as representative of itsemployees. Clearly these factors favor an award to em-ployees represented by UAW.ConclusionOn the basis of the foregoing considerations, it isclear that none of the relevant factors favors an assign-ment of work to Laborers. Such factors as Certain-Teed's past practice, industrywide practice, the skilland training of Certain-Teed's employees, and the effi-ciency and economy of the present operation, favor thepresent assignment. Accordingly, we shall determinethe dispute by confirming Certain-Teed's assignment toits own employees. Our determination is limited to theparticular controversy which gave rise to this proceed-ing, the job at Crestwood Industrial Center, MountainTop, Pennsylvania.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing Determination of Dispute:1.Employees employed by Certain-Teed St. GobainInsulation Corporation, who are currently representedby United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), Local 365,are entitled to do the demolition work on the furnacesused in connection with the fiberglass production pro-cess at Crestwood Industrial Center, Mountain Top,Pennsylvania.2. International Hodcarriers, Building and CommonLaborers Union, Local No. 215, AFL-CIO, is not enti-tledby means of conduct proscribed by Section8(b)(4)(D) of the Act to force or require Certain-TeedSt.Gobain Insulation Corporation to assign the afore-mentioned work to its members.3.Within 10 days from the date of this Decision andDetermination of Dispute, International Hodcarriers,Building and Common Laborers Union, Local No. 215,AFL-CIO, shall notify the Regional Director for Re-gion 4, in writing, whether or not it will refrain fromforcing or requiring Certain-Teed St. Gobain Insula- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionCorporation,by means proscribed by Sectionemployees represented by it, rather than to Certain-8(b)(4)(D)of the Act,to assign the work in dispute toTeed's employees.